 

Monaker Group, Inc 8-K [mkgi-8k_111220.htm]

 

Exhibit 10.1

 



NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND SUCH SECURITIES
MAY NOT BE TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. THE
ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR
RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES.

 



Warrant No.: A-1   Number of Shares: 1,914,250 Warrant Date: November 16, 2020  
 

  

MONAKER GROUP, INC.
COMMON STOCK PURCHASE WARRANT

 

1.            Issuance. For value received, the receipt of which is hereby
acknowledged by Monaker Group, Inc., a Nevada corporation (the “Company”), Cern
One Limited, or registered assigns (the “Holder”), is hereby granted the right
to purchase, at any time after the Vesting Date, and until the close of business
on the second anniversary of the Vesting Date (the “Expiration Date”),
1,914,250, subject to adjustment upon certain events as described in greater
detail below, fully paid and nonassessable shares of the Company’s Common Stock,
par value $0.00001 per share (the “Common Stock”), at an exercise price of $2.00
per share (the “Exercise Price”). The “Vesting Date” shall be the later of (i)
the Approval Date; and (ii) the earlier of (a) the date that the Axion Debt (as
such term is defined in the Amended and Restated Share Exchange Agreement which
this Common Stock Purchase Warrant forms Exhibit A to, as amended from time to
time (the “Exchange Agreement”), by and between Monaker Group, Inc., and certain
stockholders and creditors of Axion Ventures, Inc. (“Axion”)) is fully repaid,
provided that such Axion Debt is fully paid within twelve (12) months of the
Warrant Date above; and (b) the date that Monaker obtains 51% or more of the
voting control of, and economic rights to, Axion, provided that such rights are
obtained within twelve (12) months of the Warrant Date above. “Approval Date” is
defined in that certain designation of the Series B Convertible Preferred Stock
of the Company filed with the Secretary of State of Nevada (as amended from time
to time, with the consent of the Holder).

 

2.            Procedure for Exercise. Upon surrender of this Warrant with the
annexed Notice of Exercise Form duly executed, together with (a) payment in cash
of the aggregate Exercise Price for the shares of Common Stock purchased, or (b)
pursuant to a cashless exercise as descried below in Section 3, the Holder shall
be entitled to receive a certificate or certificates for the shares of Common
Stock so purchased. This Warrant may be exercised in whole or in part after the
Vesting Date. On any such partial exercise, provided the Holder has surrendered
the original Warrant, the Company will issue and deliver to the order of the
Holder a new Warrant of like tenor, in the name of the Holder, for the whole
number of shares of Common Stock for which such Warrant may still be exercised.

 

3.            Cashless Exercise. If at any time the Holder proposes to exercise
this Warrant or any portion hereof after the Vesting Date, and the Closing Sales
Prices (as defined below) is more than the Exercise Price, then this Warrant may
be exercised by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of shares of Common Stock upon exercise hereof
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 



 

 

 

(A) = the average of the Closing Sales Prices on the five (5) Trading Days
immediately preceding the date on which Holder elects to exercise this Warrant
by means of a “cashless exercise,” (the “Closing Sales Prices”) as set forth in
the applicable Exercise Notice;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of the
applicable portion of this Warrant if such exercise were by means of a cash
exercise rather than a cashless exercise.

 

For the purposes of this Section 3:

 

“Closing Sales Price” means the last sales price of the Common Stock on the
Principal Market as reported by NASDAQ.com (or a comparable reporting service of
national reputation) (collectively, “NASDAQ.com”), or if the foregoing does not
apply, the last reported sales price of such security on a national exchange or
in the over-the-counter market on the electronic bulletin board for such
security as reported by NASDAQ.com, or, if no such price is reported for such
security by NASDAQ.com, the average of the bid prices of all market makers for
such security as reported in the “pink sheets” market maintained by OTC Market
Group, in each case for such date or, if such date was not a Trading Day for
such security, on the next preceding date that was a Trading Day. If the Closing
Sales Price cannot be calculated for such security as of either of such dates on
any of the foregoing bases, the Closing Sales Price of such security on such
date shall be the fair market value as reasonably determined in the reasonable
discretion of the Board of Directors of the Company.

 

“Principal Market” means initially The Nasdaq Capital Market, and shall also
include the NYSE American, New York Stock Exchange, the NASDAQ National Market,
the OTCQB Market, the OTCQX Market, or the OTC Pink Market, or any successor or
subsequent market or exchange, which is at the time the principal trading
exchange or market for the Common Stock, based upon share volume.

 

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York Time).





 



Monaker Group, Inc.

Common Stock Purchase Warrant A-1

Page 2 of 7

 

 

4.            No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Warrant Shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional Warrant Shares the Company shall issue
an additional share of Common Stock to the Holder or pay the Holder the fair
market value of such fractional share, as determined in the reasonable
discretion of the Board of Directors of the Company, in the Company’s sole
discretion.

 

5.            Reservation of Shares. The Company hereby agrees that at all times
during the term of this Warrant there shall be reserved for issuance upon
exercise of this Warrant such number of shares of Common Stock as shall be
required for issuance upon exercise hereof (the “Warrant Shares”). Any shares
issuable upon exercise of this Warrant will be duly and validly issued, fully
paid, non-assessable and free of all liens and charges and not subject to any
preemptive rights and rights of first refusal.

 

6.            Mutilation or Loss of Warrant. Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.

 

7.            No Rights as Shareholder. The Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.

 

8.            Effect of Certain Transactions

 

8.1       Adjustments for Stock Splits, Stock Dividends Etc. If the number of
outstanding shares of Common Stock of the Company are increased or decreased by
a stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like, the Exercise Price and the number of shares
purchasable pursuant to this Warrant shall be adjusted proportionately so that
the ratio of (i) the aggregate number of shares purchasable by exercise of this
Warrant to (ii) the total number of shares outstanding immediately following
such stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like shall remain unchanged, and the aggregate purchase
price of shares issuable pursuant to this Warrant shall remain unchanged.

 

8.2       Fundamental Transactions. If at any time the Company plans to sell all
or substantially all of its assets or engage in a merger or consolidation of the
Company in which the Company will not survive (other than a merger or
consolidation with or into a wholly- or partially-owned subsidiary of the
Company)(each a “Fundamental Transaction”), the Company will give the Holder of
this Warrant advance written notice at least thirty (30) days prior to the
planned closing of the Fundamental Transaction. If this Warrant or any part
thereof is not exercised by the Holder prior to the date of the closing of the
Fundamental Transaction, this Warrant or any unexercised portion thereof, shall
expire and terminate effective upon such event.

 



Monaker Group, Inc.

Common Stock Purchase Warrant A-1

Page 3 of 7

 

 

9.             Transfer to Comply with the Securities Act. This Warrant and the
Warrant Shares have not been registered under the Securities Act of 1933, as
amended, (the “Securities Act”) and has been issued to the Holder for investment
and not with a view to the distribution of either this Warrant or the Warrant
Shares. Neither this Warrant nor any of the Warrant Shares or any other security
issued or upon exercise of this Warrant may be sold, transferred, pledged or
hypothecated in the absence of an effective registration statement under the
Securities Act relating to such security or an opinion of counsel satisfactory
to the Company that registration is not required under the Securities Act. Each
certificate for this Warrant, the Warrant Shares and any other security issued
or issuable upon exercise of this Warrant shall contain a legend in form and
substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section.

 

10.            Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered or express mail, postage pre-paid. Any such notice shall
be deemed given when so delivered personally, or if mailed, two days after the
date of deposit in the United States mails, as follows:

 

 If to the Company, to:

 

Monaker Group, Inc.

Attn: ______________________
____________________________

___________________________

Email: ______________________

 

 If to the Holder, to its address appearing on the Company’ records.

 

Any party may designate another address or person for receipt of notices
hereunder by written notice given at least five (5) business days prior to the
date such change will be effective, given to the other parties in accordance
with this Section.

 

11.            Supplements and Amendments; Whole Agreement. This Warrant may be
amended or supplemented only by an instrument in writing signed by the Company
and the Holder hereof. This Warrant contains the full understanding of the
parties hereto with respect to the subject matter hereof, and there are no
representations, warranties, agreements or understandings other than expressly
contained herein.

 

12.             Governing Law. This Warrant shall be deemed to be a contract
made under the laws of the State of Florida and for all purposes shall be
governed by and construed in accordance with the laws of such State applicable
to contracts to be made and performed entirely within such State. Any action
brought by either party against the other concerning the transactions
contemplated by this Warrant shall be brought only in the state courts of
Florida or in the federal courts located in Broward County, Florida. The parties
to this Warrant hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Warrant
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 



Monaker Group, Inc.

Common Stock Purchase Warrant A-1

Page 4 of 7

 

 

13.            Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

14.            Descriptive Headings. Descriptive headings of the several
Sections of this Warrant are inserted for convenience only and shall not control
or affect the meaning or construction of any of the provisions hereof.

 

15.            Assignability. This Warrant or any part hereof may only be
hereafter assigned by the Holder to an affiliate thereof executing documents
reasonably required by the Company, subject to applicable law. Any such
assignment shall be binding on the Company and shall inure to the benefit of any
such assignee.

 

16.             Restrictions. By acceptance hereof, the Holder acknowledges that
the Warrant Shares acquired upon the exercise of this Warrant have restrictions
upon their resale imposed by state and federal securities laws.

  

[Remainder of the page intentionally left blank; signature page follows.]

 

Monaker Group, Inc.

Common Stock Purchase Warrant A-1

Page 5 of 7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Warrant Date set forth above.

  

 

COMPANY:

 

MONAKER GROUP, INC.

 

By: /s/ Bill Kerby

 

Name: Bill Kerby

 

Title: CEO

 

HOLDER:

 

CERN ONE LIMTED

 

By: /s/ Nithinan Boonyawattanapisut 

 

 

Name: Nithinan Boonyawattanapisut

 

Title: Sole Director

 

   

Monaker Group, Inc.

Common Stock Purchase Warrant A-1

Page 6 of 7

 

 

NOTICE OF EXERCISE OF WARRANT

 

 

Attention: Corporate Secretary

 

The undersigned hereby elects to purchase, pursuant to the provisions of the
Common Stock Purchase Warrant [________] issued by Monaker Group, Inc., a Nevada
corporation (the “Company”) and held by the undersigned, _________ shares of
Common Stock of the Company. Payment of the Exercise Price per Warrant Share
required under the Warrant accompanies shall be made as follows (check
applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] if permitted, the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in Section 3, to exercise
this Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in Section 3.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such Shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such Warrant Shares or any part thereof.

 

Date: ________, 20__

 

 



WARRANTHOLDER: 

 

Signature:___________________________

 

Print Name:___________________________

 

Title:___________________________

 

Address:___________________________

 

Name in which Shares should be
registered:___________________________

 



 



 

